Citation Nr: 1613912	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-43 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a thoracic spine disability, to include as secondary to the service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran's accredited representative that the Veteran wished to withdraw his pending appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a thoracic spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c). 

In January 2016, the Veteran, through his representative, submitted a statement indicating his desire to withdraw the appeal for entitlement to service connection for a spine disorder.  There remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal of the claim for service connection for a thoracic spine disability, to include as secondary to the service-connected cervical spine disability is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


